Citation Nr: 0635320	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 10, 
2003, for the award of service connection for post traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1986.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a May 2006 decision, the Board denied an effective date 
earlier than November 10, 2003, for an award of service 
connection for PTSD.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an October 2006 Order, the Court 
granted an August 2006 motion by the VA Secretary to vacate 
the Board decision as to this issue and remand the case for 
further action.  The sole stated reason for remand in the 
Secretary's motion was the fulfillment of the notice 
provisions and any other duties under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case has been remanded by the Court based on the 
Secretary's Motion for Remand which focused exclusively on 
the responsibilities of VA with respect to the VCAA.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In light of the Secretary's Motion for Remand, the Board has 
concluded that the veteran has not received notice which 
fully complies with the VCAA and Dingess.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
concerning his earlier effective date 
claim appeal.  The VCAA letter must 
apprise him of the type of evidence 
needed to substantiate this claim, as 
well as inform him of what evidence he 
is responsible for obtaining and what 
evidence VA will obtain for him.  Also 
ask that he submit any relevant 
evidence in his possession concerning 
this claim.  As well, the letter must 
mention the information or evidence 
needed to establish an effective date 
for an award of benefits, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Thereafter, readjudicate, in light 
of any additional evidence, the issue 
on appeal.  If the benefit sought 
remains denied, the veteran should be 
provided a supplemental statement of 
the case and given appropriate the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



